By the Court.

It would be a most dangerous thing to suffer either .principals or their sureties to be surprised, by *96ally evidence to prove that any other matters were sub- • 1 J • mitted by arbitration bonds, than those expressed in the , . - , . , . condition of such bond, or so to explain the meaning or the parties, as to make the least variation from the import of the terms of the submission. The court therefore was of opinion, that it was improper to permit any parol testimony to be admitted, in order to explain the intent and meaning of the parties to the arbitration bonds. The terms of submission ought to be plain and explicit, as to the object and design of them; and it is much better to let the time run out and expire, within which awards are to be made, than to introduce a principle of so dangerous a tendency, as the one contended for by the plaintiff on the present occasion ; as in the end it might defeat the statute of frauds.
Rule for a new trial made absolute.
Present, Burke, Grimke, Waties and Bay.
N. B. This was the second new trial which was ordered in this case, there having been a former one, on account of the jury finding against the terms of the submission.